Title: To Benjamin Franklin from “Pierre Libertati” and Other Commission Seekers, 15 July 1778
From: “Pierre Libertati”
To: Franklin, Benjamin


Once France entered the war, its eager young men had an obvious outlet for their martial energies. Many of the commission-seekers, henceforth, come from abroad—even from England—but there remains a trickle of French applicants, special cases who turn to Franklin for help.
A seasoned officer addresses Franklin on July 24. Captain C.F. de Wiebel, once in the service of the Circle of Franconia, has fought in the Austrian army in the war against Prussia, served as an engineer in the Russian forces against Turkey, and in the army of Prince Dolgorouki marching on the Crimea. He is enclosing the original, in Russian, of a letter written five years earlier by that prince, praising his engineering skills. A conspiracy brought him down as he was about to become the head of the engineers-geographers. Back at his home base, Erbac, he pursued his military studies and is now ready to spill his blood for America. Just let him have a commission equivalent to the one he held in Russia. Another officer writes from Geneva on October 12: De Stettenhoven hopes that, with the Doctor’s recommendation, he will be able to enter the American army. He has served in Poland, first as a captain, ultimately as a major, and has the credentials to prove it. Antoine Deville explains on September 22 that he has already gone to Nantes on the advice of Franklin’s friend, Baron de Benyowski, whom he served as intendant and who gave him letters of recommendation before leaving for Austria. His background includes twenty-six years as a lieutenant in Malta, fighting the Turks, and four years as an auxiliary officer in the King’s Navy. Having met Le Maire in Nantes, he asked him for employ but was told that he should first procure a letter from Franklin.
In contrast with the training in foreign armies of the three previous officers, de St. Martin, who writes from Versailles on August 8, has no experience at all, only the depth of his “misérable infortune,” the worst part of which is that he has been supported for five months by an infirm, destitute mother. His late father and grandfather were both captains in the Spanish service. He would enjoy the military life, yearns to travel, and would consider a sub-lieutenancy in America “un coup de fortune inespéré.” Forgive his audacity in asking.
James Ferrier, a British candidate, writes from London on July 24. He is a cousin of Samuel Johnston, who will verify what he is about to say. After some years in the British service, he entered that of Portugal in 1762 and by 1774 had risen to the rank of brigadier general. During that time he served under that great master of artillery, Count La Lippe Buckebourg. Now he feels he can be of great use to the United States by “regulating their artillery and putting it upon a footing at least equal to that of any at present in Europe.” He is setting out the following day for Lisbon where he shall expect Franklin’s answer. On August 30 he writes again, from Lisbon, to expand on his admiration for America and his fervent wish for an answer directed to him care of Thomas Mayne, in Lisbon. A duplicate of his previous letter is enclosed.
Joseph Ruault Duplacy, twenty-four, who writes on September 21 from Saint Brieuc in Brittany, is also connected with England. His problem is that, while French by birth, he grew up across the Channel and spent eleven years in the British navy. In the course of nine voyages, he has acquired a vast experience of the sea and the rank of “second on a corvette.” If Franklin who, he has heard, is in charge of naval affairs at Nantes, will grant him an equivalent rank, he will serve America faithfully. He knows English perfectly and has all the necessary certificates. The same request—to keep his current rank—is made on October 2 by Richaud, Chevalier de Servoulles, presently serving the King of Sardinia as a first lieutenant garrisoned in Turin. Born in Provence to a well known but impoverished family, he had to seek service abroad. He would have joined the American cause long ago were it not for a few little debts that his parents seem unable to pay. If Franklin will take care of them, as well as of the expenses to bring him to the port of embarkation—furnishing him, of course, with letters of recommendation—he will resign on the spot and go wherever he is ordered. A postscript specifies that those debts amount to 600 Piedmontese pounds and that Franklin’s letter containing the money should bear the right postage. If provided with the wherewithal, the young man will pay him a visit in Paris.
On August 22, writing from Metz, the Chevalier Delahaulsse offers his services. He has heard that BF is empowered to raise a new regiment of dragoons for Virginia; he feels confident that he could fight in it without losing his rank of lieutenant-colonel in the hussards of Conflans, a post he has held since the Foreign Legion of Conflans has been suppressed. He is a well-connected gentleman from Lorraine and can provide the best recommendations. The former commander of that same Legion, the Chevalier de Prades, with thirty years’ experience in the military, writes from Souillac in Quercy on October 10 that he is much appreciated by such important figures as the duc de Choiseul, the maréchal de Mouchy and M. de St. Paul, head of the War Office. His proposal is to raise a troop of deserters—not the first time that he would carry out such an assignment—bring them to any seaport Franklin wishes and from there to the French West Indies where he will lead them into battle. The only thing he asks in exchange is a pension of 1,200 l.t. for his family. Should the Doctor agree, he could be joined in this adventure by his brother who fought in the last war as a captain in the legion of Lorraine.
As usual, a number of friends and relatives send Franklin their recommendations on behalf of commission-seekers. Writing from Calais on July 15, Madame Brouttin Mollien des Sombres hopes Franklin will find military employment for her brother, twenty-one, “de vie et moeurs irréprochables,” coming from a highly respectable family mostly connected with the army. Nature showered gifts upon him. “Moeurs irréprochables” are also credited to Baron de Ried, currently a tutor in the house of Comte de Stralenheim, who writes on his behalf from Ditschweiler [Dudweiler?] near Sarrelouis on October 25. The unfortunate young man had formerly been in the service of the Duke of Würtemberg, whose notoriously grandiose schemes precipitated the ruin of many honest people. De Ried could build a new life for himself in America; he has already been to Canada, is well versed in engineering, in foundries and steelworks, and would be perfect at the head of a military school. He will come to Paris if Franklin so wishes. The writer, a “maréchal de camp au service du Roy,” will be gratified to have contributed such a valuable person to “un Etat qui vous doit tout.”
On an unspecified day in October, Comte de la Morliere, intendant général des armées du Roy, writes from Luciennes [Louveciennes] near St. Germain to introduce his twenty-one-year-old son who has been serving the king for three years but is burning to cross over to America. Will Franklin grant them an appointment five or six days hence? On August 4, another father, Person de Grandchamp, applies for his son. He has long hesitated to do so, out of awe and respect, but Franklin has endeared himself so much to French hearts that he now takes the step. This son of his is gifted for the military life; he has studied fortification under his father’s tutelage and has even written about it. He has been a cadet-gentilhomme for two years but without much prospect of advancement because the family is poor. He has left the service and has been eager to join the Americans ever since he read about the treaty of alliance. The father is happy to see those feelings in him and wishes he himself could have a second career to devote to the new country. Two days later he writes again: he had forgotten to give his address which is at Senoncourt near Verdun. Blame old age for such a lapse!
 

Monsieur,
Genève le 15 Juillet 1778.
Vous aurez s’il vous plait la bonté d’excuser la hardiesse, que prend un ami de la liberté de vous addresser la présente lettre, pour vous prier de lui faire la grace de lui marquer le plus promptement que votre commodité vous le permettra, qu’elles sont les conditions que vous feriez à un jeune homme, qui auroit envie d’aller au service du Congrès en Amérique. Il est agé d’environ 19 à 20 ans, Citoyen de Genève, ce qui vis à vis d’autres personnes ne seroit rien, paroit cependant devoir être de quelque poid vis à vis de vous, parce que qui dit Genevois, dit un grand ami de la Liberté; en effet comme vous ne l’ignorez surement pas, nos Ancêtres eurent aussi pendant fort longtemps, des guerres très opiniatres pour se mettre en liberté et pour l’affermir. Mais ce n’est pas le moment de vous entretenir de choses aussi peu essentielles pour vous que celles là, c’est celui de vous prier de reçevoir avec votre bonté ordinaire, les sentiments de respect, de vénération et d’admiration, que j’ai pour vous, Monsieur; auxquels vous me permettré de joindre les voeux les plus ardents, pour la gloire, la prosperité et la liberté des Etats unis de l’Amérique. Puisse le grand Administrateur des Etats continuer à les soutenir contre l’horrible tirannie que l’on veut établir sur eux, et a près que les membres du sage Congrès, illustrés du mérite d’avoir procuré la liberté à leur chère Patrie, auront été rassasiés de jours, il les couronne d’une immortalité bienheureuse. C’est là, Monsieur, les voeux les plus ardents que fait celui qui a l’honneur de se dire avec un très profond respect Monsieur Votre très humble et très obeissant serviteur
Pierre Libertati


Pardonné si je ne me signe pas de mon veritable nom, mais après que vous m’aurez fait l’honneur de m’écrire ici poste restante, j’aurai celui de vous répondre sous mon nom véritable; en vous remerciant si les propositions que vous me ferez me conviennent, comme je n’en doute pas un moment; connoissant, Monsieur, autant que je sçais, votre intégrité, votre équité, votre vertu et vos lumieres. Le dit
PL

 
Notation: Pierre Libertati Offr.
